01/26/2022



         IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0549



                      Supreme Court Cause No. DA-0549




                                                 )
PETER B. HUTTON,                                 )
          Plaintiff and Appellant                )
                                                 )
v.                                               )
                                                 )
                                                 )

ESTATE OF JERALD L. NYHART,                      )  ORDER TO ALLOW
by and through the Personal Representative,      ) EXTENSION OF TIME
SANDY NYHART; POINT OF ROCKS                     ) TO FILE APPELLANT’S
ANGUS RANCH, INC.; SHERRY N.                     ) OPENING BRIEF
SMITH, an individual                             )
            Defendants and Appellees             )
                                                 )
                                                 )

      WHEREAS, Appellant Peter B. Hutton has filed a Motion for Extension of
Time to file his Opening Brief;

        WHEREAS, Appellees’ counsel have been contacted and have no objection;

        NOW THEREFORE, upon good cause,

        IT IS HEREBY ORDERED that Appellant’s Opening Brief is due March 9,
2022.




                                        1                           Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                        January 26 2022